UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA                          FILED
                                                                                        OCT 28 2010
    ANTONIO COLBERT,                               )                              Clerk. U.S. District & Bankruptcy
                                                   )                             Courts for the District of Columbia
                   Plaintiff,                      )
                                                   )
           v.                                      )       Civil Action No.
                                                   )                                  10 1839
    U.S. DISTRICT COURT OF APPEALS,                )
                                                   )
                   Defendant.                      )

                                      MEMORANDUM OPINION

           This matter comes before the court on review of plaintiff s application to proceed in

    forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

    complaint.

           The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by

    pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

    by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,

    must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

    (D.D.C. 1987). Rule 8(a) ofthe Federal Rules of Civil Procedure requires that a complaint

    contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

    short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

    for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

    standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

    prepare a responsive answer, to prepare an adequate defense and to determine whether the

    doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

           Plaintiff alleges that court employees "refuse to give accurate instructions as to why they




N
need information that's already been given, then after this confusion and runaround, they try to

mislead" him. Compl. at 2. He demands an award fo $50,000. Id.

        The complaint does not contain a short and plain statement of the grounds upon which the

Court's jurisdiction depends or a claim that plaintiff is entitled to the relief he seeks. For these

reasons, the complaint will be dismissed without prejudice for its failure to comply with Rule

8(a).

        An Order consistent with this Memorandum Opinion is issued separately.